Brown, Justice, delivered the opinion of the Court: This was an action of debt commenced in Macoupin county, before a justice of the peace, to recover a judgment in favor of administrators against the defendant in the Court below, for a sum exceeding twenty dollars. On the trial before the justice of the peace, judgment was given in favor of the administrators, and on the appeal in the said cause to the Circuit Court, the judgment of said justice was affirmed. To reverse which, Leigh has brought the cause by appeal to this Court. It is clear from the statute of 1833,(1) that this is not one of those cases in which justices of the peace can exercise jurisdiction. If a court has no jurisdiction of the subject matter, consent of parties never can give it. Judgment is reversed with costs. Judgment reversed.   R. L. 415; Gale’s Stat. 425.